Third District Court of Appeal
                               State of Florida

                          Opinion filed March 27, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D19-246
                          Lower Tribunal No. 85-3766
                             ________________


                               William Berry,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Stacy D. Glick, Judge.

      Carlos J. Martinez, Public Defender, and Jonathan Greenberg, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and LOGUE and HENDON, JJ.

      PER CURIAM.
      Mr. Berry was convicted of first-degree murder and other non-homicide

offenses. He was sentenced to life in prison with the possibly of parole after

twenty-five years. When he committed the crimes, he was less than eighteen years

of age. Under the authority of State v. Michel, 257 So. 3d 3 (Fla. 2018), and

Franklin v. State, 258 So. 3d 1239 (Fla. 2018), we uphold the trial judge’s

summary denial of the Appellant’s motion for post-conviction relief challenging

the constitutionality of his sentence.

      Affirmed.




                                         2